            Case 1:18-cv-01556-TSC Document 36 Filed 07/28/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

BUZZFEED INC.,                                    )
                                                  )
       Plaintiff,                                 )
                                                  )       Case No. 18-cv-1556 (TSC)
       v.                                         )
                                                  )
U.S. DEPARTMENT OF JUSTICE, et. al.,              )
                                                  )
       Defendants.                                )


                    PLAINTIFF'S MOTION FOR SUMMARY JUDGMENT

       For the reasons set forth in the accompanying memorandum, Plaintiff moves for summary

judgment against Defendants with regard to the specific records outline in that memorandum. A

proposed order is attached.



                                                  RESPECTFULLY SUBMITTED,

                                                  /s/ Matthew V. Topic

                                                  ____________________________

                                                  Attorneys for Plaintiff


Matthew Topic, DC Bar No. IL0037
Joshua Burday, DC Bar No. IL0042
Merrick Wayne, DC Bar No. IL0058
LOEVY & LOEVY
311 North Aberdeen, 3rd Floor
Chicago, IL 60607
312-243-5900
foia@loevy.com
         Case 1:18-cv-01556-TSC Document 36 Filed 07/28/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I, Matthew Topic, an attorney, hereby certify that on July 28, 2020, I caused the

foregoing to be served on all counsel of record via the Court’s CM/ECF system.


                                                    /s/ Matthew V. Topic




                                              -2-
